COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Johnathan Dean v. Aurora Bank, FSB f/k/a Lehman Brothers Bank,
                          FSB, Nationstar Mortgage LLC, and Alan Gerbermann

Appellate case number:    01-15-00827-CV

Trial court case number: 74093

Trial court:              412th District Court of Brazoria County

        This case involves an appeal from a final judgment signed on August 18, 2015.
Appellant, Johnathan Dean, filed his notice of appeal on September 18, 2015. See TEX. R. APP. P.
25.1, 26.1. The appellate record was due in this Court on October 19, 2015. A clerk’s record was
filed on October 16, 2015, and a supplemental clerk’s record was filed on November 30, 2015. A
reporter’s record has not been filed.
        On October 23, 2015, the Clerk of this Court notified Dean that the court reporter
responsible for preparing the record in this appeal had informed the Court that Dean had not
requested a reporter’s record or paid, or made arrangements to pay, for the reporter’s record. See
TEX. R. APP. P. 35.3(b). The Clerk further notified Dean that unless he provided written evidence
that he had paid, or made arrangements to pay, for the reporter’s record, or provided proof that
he is entitled to proceed without payment of costs by November 23, 2015, the Court might
consider the appeal without a reporter’s record. See TEX. R. APP. P. 37.3(c). On November 12,
2015, Dean filed his first motion for an extension of time to file his appellant’s brief and has not
otherwise responded to the October 23, 2015 notice. We dismissed the motion for an extension
of time as moot and ordered that Dean’s brief was due to be filed within 30 days of the filing of a
supplemental clerk’s record.
        Accordingly, the Court will consider and decide those issues or points that do not require
a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c). Dean’s brief is due to be filed no
later than December 30, 2015. See id. 38.6(a). Appellees’ briefs, if any, are due to be filed
within 30 days of the filing of appellant’s brief. See id. 38.6(b).
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually       Acting for the Court

Date: December 3, 2015